 1
                                                 THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10     IBWAVE SOLUTIONS INC., a                      No. 2:19-cv-00016-BJR
       Canadian corporation,
11                                                   ORDER GRANTING MOTION FOR
                            Plaintiff,               LEAVE TO SERVE EARLY SUBPOENA
12
             v.
13
       YONG ZHANG, an individual, and
14     DOES 1–20,
15                          Defendants.
16

17
            This matter comes before the Court on Plaintiff iBwave Solution Inc.’s Ex Parte Motion
18
     for Leave to Serve Subpoena. The Motion is GRANTED and the Court orders as follows:
19
            1.     Good cause exists and the Court GRANTS Plaintiff leave to pursue expedited
20
     discovery and serve on Wow Technologies, Inc., d/b/a Wowrack the subpoena proposed alongside
21
     the Motion. The subpoena shall have a copy of this Order attached.
22
            2.     Plaintiff iBwave Solutions Inc. is DIRECTED to notify the Court after serving
23
     Defendant Yong Zhang with the subpoena.
24

25

26
 1   DATED this 4th day of September, 2019.
 2

 3                                            A
                                              Barbara Jacobs Rothstein
 4
                                              U.S. District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
